TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00291-CV


In re City of San Angelo, Texas and Menard County Water Control
and Improvement District No. 1






ORIGINAL PROCEEDING FROM TRAVIS COUNTY



PER CURIAM


		The Relators' "Application for Injunctive Orders and/or Application for Writ of
Mandamus/Injunction" is denied.  Tex. R. App. P. 52.8(a).  Consequently, Relators' Motion for
Temporary Relief is also denied.  

Before Justices Kidd, Patterson and Puryear

Filed:   May 16, 2002

Do Not Publish